Appellant was convicted for a violation of the prohibitory liquor law and his punishment was assessed at a fine of three hundred dollars and thirty days' confinement in the county jail. The evidence in this case is direct as to the guilt of appellant. All of the questions of law presented by counsel in their brief have been previously decided adversely to their contention. We therefore do not deem it necessary to discuss them again. The judgment of the lower court is in all things affirmed. *Page 740